Citation Nr: 0727533	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for genetic 
hemochromatosis, claimed as due to Agent Orange (AO) 
exposure.

2.  Entitlement to service connection for porphyria cutanea 
tarda, claimed as due to AO exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to AO exposure.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active service from November 1968 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2002 rating decision in which the RO denied 
service connection for genetic hemochromatosis and for 
porphyria cutanea tarda, each claimed as due to AO exposure.  
The veteran filed a notice of disagreement (NOD) in August 
2002, and the RO issued a statement of the case (SOC) in 
February 2003.  The veteran filed a substantive appeal 
pertaining to these issues (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in March 2003.

In January 2004, the Board remanded the aforementioned issues 
to the RO via the Appeals Management Center (AMC) for further 
development of the evidence and for due process development.

This appeal also arises from a July 2004 rating decision in 
which the RO denied service connection for peripheral 
neuropathy, claimed as due to AO exposure.  The veteran filed 
a NOD in August 2004.  Thereafter, the RO issued a SOC in 
September 2005, and the veteran filed a substantive appeal 
pertaining to that issue subsequently that month.   In 
September 2005, the RO also issued a supplemental SOC (SSOC) 
reflecting the continued denial of service connection for 
genetic hemochromatosis and for porphyria cutanea tarda.

In July 2005, the Board remanded all three matters on appeal 
to the RO, via the AMC, for further development of the 
evidence and for due process development. After accomplishing 
the requested action, the RO continued the denial of the 
claims on appeal (as reflected in an April 2007 SSOC) and 
returned the matters to the Board for further appellate 
consideration. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed.

3.  The veteran has been diagnosed with genetic 
hemochromatosis, which is not among the disabilities 
recognized by VA as associated with Agent Orange exposure.

4.  Genetic hemochromatosis was not demonstrated during 
service or for many years thereafter, and there is no 
competent medical evidence of record establishing that it is 
related to service, including presumed in-service AO 
exposure.

5.  The veteran has not been diagnosed with porphyria cutanea 
tarda.

6.  Peripheral neuropathy was not manifested in service, and 
there is no competent evidence or opinion of a relationship 
between active service and the peripheral neuropathy 
diagnosed many years post service (to include medical 
evidence that peripheral neuropathy was manifested to a 
compensable degree within the first post-service year).


CONCLUSIONS OF LAW

1.  The criteria for service connection for genetic 
hemochromatosis, to include as due to Agent Orange exposure, 
are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2006).

2.  The criteria for service connection for porphyria cutanea 
tarda, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2006).

3.  The criteria for service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure, are 
not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307(a)(6), 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the appeal for claims for service connection for 
genetic hemochromatosis, for porphyria cutanea tarda, and for 
peripheral neuropathy, RO and AMC letters dated in April 
2002, December 2003, February 2004, April 2004, March 2005, 
August 2006, and February 2007 provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate these service connection claims, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
A March 2006 letter informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations; however, as with 
the notice addressed above, the timing of this notice is not 
shown to prejudice the veteran.

After the appellant was afforded opportunity to respond to 
each notice identified above, the April 2007 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of this VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, VA 
outpatient treatment records from the VA Medical Center 
(VAMC) in Togus, Maine, and reports of VA examinations dated 
in June 2004, September 2004, and March 2005.  Also of record 
and considered in connection with the claims are various 
statements submitted by the veteran as well as Internet 
research articles.  

The veteran's claims file contains evidence that he receives 
disability benefits from the Social Security Administration 
(SSA).  In August 2006, the RO contacted SSA in order to 
obtain copies of all medical records used for any decision 
concerning the veteran's entitlement to benefits.  However, 
SSA subsequently notified the RO that the request for records 
from SSA could not be fulfilled, as SSA was not able to 
locate the file after an exhaustive and comprehensive search.

In summary, in connection with the RO's consideration of the 
matters on appeal, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of these matters, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board does not have the authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II. Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  See 38 U.S.C.A. § 1116(f) (West 
2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
See 38 C.F.R. § 3.309(e).  Note 2 of 38 C.F.R. § 3.309(e) 
(2006) defines "acute and subacute peripheral neuropathy" 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 
3.307(a)(6)(ii) (2006) provides that acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
service in order for that disease to be presumptively service 
connected.  Thus, a presumption of service connection arises 
for a Vietnam veteran (presumed exposed to Agent Orange) who 
develops one of the aforementioned conditions as defined in 
the applicable regulations.

The veteran contends that his claimed disabilites of genetic 
hemochromatosis, porphyria cutanea tarda, and peripheral 
neuropathy are as a result of Agent Orange exposure during 
active service.  His service records reflect service in the 
Republic of Vietnam during the Vietnam Era; thus, he is 
presumed to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  

A.  Genetic Hemochromatosis

Genetic hemochromatosis is not one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. § 
3.309(e) (2006).  Thus, there is no basis for a grant of 
presumptive service connection for genetic hemochromatosis 
based on the veteran's presumed herbicide exposure.

As the veteran has not limited his claim for service 
connection for genetic hemochromatosis to Agent Orange 
exposure, alone, evidence of nexus between any current 
genetic hemochromatosis and any in-service injury or disease, 
to include Agent Orange exposure, may provide a basis for 
granting service connection.

In this case, however, the record also does not support a 
grant of service connection for genetic hemochromatosis on a 
direct basis.  Service medical records are devoid of any 
complaint, finding, or diagnosis of the condition.  VA and 
private treatment records dated from 2001 to 2006 show 
continued findings of genetic hemochromatosis with weekly 
phlebotomy therapy sessions.  The first medical reference to 
any liver disability is dated in 2001, more than 20 years 
after service.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992). 

Additionally, there is no competent medical opinion that the 
veteran's diagnosed disability of genetic hemochromatosis is 
related to any incident of his military service, to include 
presumed Agent Orange exposure therein.  In a November 2001 
statement, a VA physician diagnosed the veteran with genetic 
hemochromatosis and noted the veteran's assertions that 
herbicide exposure caused his liver disease.  The VA 
physician detailed that he has no knowledge that this 
condition was associated with AO exposure but further 
detailed that lack of knowledge did not mean lack of 
association.  The Board notes that this evidence is 
insufficient to show that the veteran's liver disability is 
related to events incurred during active service, including 
AO exposure.  Medical evidence that is speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The only medical opinion that directly addresses the question 
of etiology of the veteran's current genetic hemochromatosis 
is contained in the March 2005 VA examination report 
addendum.  In that report, the VA examiner specifically 
opined that the veteran's genetic hemochromatosis was in no 
way aggravated by AO exposure during active service.  Hence, 
the medical opinion evidence of record weighs against the 
claim, and the veteran has not identified or alluded to the 
existence of any medical opinion that, in fact, supports his 
claim.



B.  Porphyria Cutanea Tarda

Porphyria cutanea tarda is one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. § 
3.309(e) (2006).  However, because there is no competent, 
persuasive evidence of a diagnosis of porphyria cutanea tarda 
on any basis.

Service medical records reflect no complaint, finding or 
diagnosis of porphyria cutanea tarda.  

Private treatment records dated from 1996 to 2004 show 
findings of various skin conditions including statis 
dermatitis, intermittent pruritis, rosacea, and facial 
plethora.  

In a report of a September 2004 VA examination, the VA 
physician indicated that there was no evidence that the 
veteran suffered from porphyria cutanea tarda and noted that 
the only skin lesion the veteran exhibited was hyper 
pigmentation, a symptom that can be seen with porphyria 
cutanea tarda as well as many other skin conditions.  
Thereafter, the VA physician indicated that he was unable to 
determine whether the veteran had porphyria cutanea tarda at 
that time.  However, in his March 2005 addendum report, the 
same VA examiner clarified that there was no evidence that 
the veteran currently had porphyria cutanea tarda as well as 
no evidence in the chart that the veteran had developed 
porphyria cutanea tarda within a year of being exposed to 
Agent Orange.  

The Board finds that the medical evidence in this case fails 
to establish that the veteran has, or ever has had, porphyria 
cutanea tarda, and he not has presented, identified, or even 
alluded to the existence of any medical evidence reflecting 
any diagnosis of the claimed disability.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where as here, the competent evidence 
establishes that the veteran does not have the disability for 
which service connection is sought, there can be no valid 
claim for service connection for that disability-on any 
basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

C.  Peripheral Neuropathy

Acute and subacute peripheral neuropathy are among the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2006).  However, the Board finds 
that there is no basis for presumptive service connection 
based on any such exposure, as acute or subacute peripheral 
neuropathy has not been diagnosed  The record also fails to 
support a grant of service connection for peripheral 
neuropathy on any other basis.  

Service medical records reflect no complaints, findings, or 
diagnosis of peripheral neuropathy of any kind.  Moreover, 
while service connection for peripheral neuropathy may be 
established on presumptive basis, as a chronic disease, if 
manifested to a compensable degree (10 percent) within a 
prescribed period post-service (one year) (see 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309), 
here, there is no such medical evidence.  In fact, VA 
treatment records show that the veteran was first diagnosed 
with peripheral neuropathy in 2000-almost 30 years after his 
discharge from service in November 1971.  As indicated above, 
the passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is a factor that weighs against a claim for service 
connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. App. 
at 365.

Significantly, there also is no competent medical opinion of 
a medical relationship between the veteran's diagnosed 
peripheral neuropathy and any incident of service, to include 
alleged exposure to herbicides therein, and the veteran has 
identified or even alluded to the existence of any such 
opinion.  In fact, multiple private and VA treatment 
providers have specifically opined that the veteran's 
peripheral neuropathy is secondary to human immunodeficiency 
virus (HIV) treatment complications.  VA treatment records 
dated from 2000 to 2005 repeatedly characterize findings of 
peripheral neuropathy as a complication of the veteran's D4T 
and Stavudine drug therapies.  In a February 2003 private 
treatment record, a private physician indicated that he 
suspected the veteran's drug therapy with D4T or Stavudine 
caused his current peripheral neuropathy.  In a report of a 
June 2004 VA examination, the examiner diagnosed distal 
polyneuropathy and opined it was secondary to HIV drug 
therapy.  

In view of the above, the Board also finds that the record 
does not support a finding that the veteran has peripheral 
neuropathy as secondary to his service-connected diabetes 
mellitus (not specifically claimed by the veteran.  See 38 
C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  Significantly, moreover, a June 2004 
VA examiner specifically opined that the veteran's peripheral 
neuropathy is not secondary to and is not being aggravated by 
his service-connected diabetes mellitus.

D.  All Claims

In connection with each claim herein denied, the Board has, 
in addition to the medical evidence discussed above, 
considered the claim in light of the Internet articles the 
veteran has submitted in support of the claims.  However, 
none of these articles is specific to this appellant, and is 
not accompanied by a medical opinion supportive of any claim; 
hence, such evidence is not probative of any claim now on 
appeal.  Cf. Mattern v. West, 12 Vet. App. 222, 228 (1999) 
(holding that medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional).

The Board also has considered the assertions the veteran has 
advanced on appeal; however, the veteran cannot establish the 
claims for service connection on the basis of these 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that he has genetic 
hemochromatosis, porphyria cutanea tarda, and peripheral 
neuropathy that are each associated with military service, 
each of these claims turns on a medical matter.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As the lay 
assertions in this regard have no probative value, they 
simply do not constitute persuasive evidence in support of 
the claims.  

For all the foregoing reasons, the claims for service 
connection for genetic hemochromatosis, for porphyria cutanea 
tarda, and for peripheral neuropathy must be denied.  In 
arriving at the decision to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports any of the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for genetic hemochromatosis, to include as 
due to AO, exposure is denied.

Service connection for porphyria cutanea tarda, to include as 
due to AO exposure, is denied.

Service connection for peripheral neuropathy, to include 
claimed as due to AO exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


